Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 2/2/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-28 are pending in this Office Action.  Claims 1, 8 and 15 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
	Applicant's arguments with respect to claims 1-28 have been fully considered but they are not persuasive.
Regarding claims 1, 8 and 15, the amended claims 1, 8 and 15, introduce new limitation and argued that Boles does not teach the newly added limitations.
In response to the amendment and the argument, Examiner respectfully submits Boles in view of Baudel explicitly teaches the features as the amended claims 1, 8 and 15 per the rejection under 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (US pub. No. 2019/0065621 A1), hereinafter “Boles” in view of Baudel (US Pub. No. 2012/0047181 A1), hereinafter “Baudel”.
Regarding claim 1, Boles teaches a computer implemented method for a key-value (KV) store database management system (DBMS) to provide a KV store to an application (Boles, See ABSTRACT), comprising: 
using a hardware processor executing program instructions (Boles, See [0280], Machine (e.g., computer system) 2100 may include a hardware processor 2102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2104 and a static memory 2106.  See [0281], The storage device 2116 may include a machine readable medium 2122 on which is stored one or more sets  for:
maintaining a two-layer hierarchical structure including a top level store in a top layer and at least one  low-level store in a bottom layer (Boles, See Figure 1), the top level store dynamically changes according to a change in a number of low-level stores and for each low-level store recording information including at least a minimum key and a pointer to a storage location of a respective low-level store, wherein  a first information (Boles, See [0034], FIG. 1 illustrates an example block diagram of a KVDB 100, according to an embodiment. The KVDB 100 includes multiple KVS trees--illustrated as T1 and T2--organized as a tree with a common base level between the KVS trees and disjoint subsequent levels (e.g., L1, L2, and L3). Values are stored in the KVDB 100 with corresponding keys that reference the values. With respect to the contained KVS trees (e.g., KVS trees in the KVDB 100), key-entries are used to hold both the key and additional information, such as a reference to the value, however, unless otherwise specified, the key-entries are simply referred to as keys for simplicity. Keys themselves have a total ordering within a KVS tree. Thus, keys may be sorted amongst each other. Keys may also be divided into sub-keys. Generally, sub-keys are non-overlapping portions of a key. In an example, the total ordering of keys is based on comparing like sub-keys between multiple keys (e.g., a first sub-key of a key is compared to the first sub-key of another key). In an example, a key prefix is a beginning portion of a key. The key prefix may be composed of one or more sub-keys when they are used); 
receiving a request to insert a key-value pair to the KV store (Boles, See [0114], FIG. 5 is a block diagram illustrating KVDB ingestion, according to an embodiment. In a KVDB, like the process of writing a new kvset to the base level 510 is referred to as an ingest. Key-value pairs 505 (including tombstones) are accumulated in the base level 510 (which may begin in-memory) of the KVDB, and are organized into kvsets ordered from newest 515 to oldest 520); 
based on the first information, inserting the key-value pair into the first low-level store (Boles, See [0114], FIG. 5 is a block diagram illustrating KVDB ingestion, according to an embodiment. In a KVDB, like a KVS tree, the process of writing a new kvset to the base level 510 is referred to as an ingest. Key-value pairs 505 (including tombstones) are accumulated in the base level 510 (which may begin in-memory) of the KVDB, and are organized into kvsets ordered from newest 515 to oldest 520); 
after said inserting the key-value pair into the first low-level store, determining if the first low-level store's number of keys is over an upper threshold (Boles, See [0115], When the base level fills (e.g., with entries), the spill 525 writes the key-value pairs and tombstones in the oldest kvset 520 in the base level node 510 to a new (and the newest) kvset 535 in a subsequent level node 530 or 540 of the KVDB, and then deletes that kvset 520 from the base level 510. Within the base level, a similar form of spilling from an in-memory node to a block addressable node may occur. In this instance, the procedure remains the same except for the determinative mapping); 
when the first low-level store's number of keys is over said upper threshold (Boles, See [0115], When the base level fills (e.g., with entries), the spill 525 writes the key-value pairs and tombstones in the oldest kvset 520 in the base level node 510 to a new (and the newest) kvset 535 in a subsequent level node 530 or 540 of the KVDB, and then deletes that kvset 520 from the base level 510. Within the base level, a similar form of spilling from an in-memory :
	 creating a second low-level store in the two-layer hierarchical structure (Boles, See [0114], When the base level fills (e.g., with entries), the spill 525 writes the key-value pairs and tombstones in the oldest kvset 520 in the base level node 510 to a new (and the newest) kvset 535 in a subsequent level node 530 or 540 of the KVDB, and then deletes that kvset 520 from the base level 510. Within the base level, a similar form of spilling from an in-memory node to a block addressable node may occur. In this instance, the procedure remains the same except for the determinative mapping); and
	 storing, in the top level store, second information about the second low-level store, the second information including the second low-level store's minimum key and storage location (Boles, See [0116], Differing from KVS tree operation, kvsets in the base level node 510, are heterogeneous, containing entries (e.g., key-value pairs) from more than one KVS tree. As noted above, entries in heterogenous kvsets maintain an association with its KVS tree to, for example, permit multiple trees to have the same key (e.g., key uniques is determined by a combination of TID and key), and also to enable the first determinative mapping (e.g., illustrated by the spill 525) from the base level node 510 to a subsequent level node 530 or 540 base on KVS tree association (e.g., KVS tree T1 or T2 indicated by the badges on nodes 530 and 540 respectively). Thus, the TID permits a spill from heterogeneous kvset 520 to homogeneous kvsets 535 and 545) and does not explicitly disclose wherein key-value pairs are stored in low-level stores and not stored in said top level store.
However, Baudel teaches wherein key-value pairs are stored in low-level stores and not stored in said top level store (Baudel, See [0054]-[0055], Returning to step 404 of method If the value in the slot is a leaf, then, in step 411, a new node structure is created at the next lower level (i.e., the next level below the node used in step 401) of width equal to log 2 (width of the node used in step 401). As an example, if the width of the node used in step 401 was 16 (i.e., the node had 16 slots/entries), then the node is created at the next lower level of a width equal to 4 (i.e., the node created at the next lower level will have 4 slots/entries).  In step 412, the key/value pair stored in the leaf is inserted in the node created in step 411. Upon inserting the key/value pair formerly stored in the leaf in the node created in step 411, the insertion method is recursively called as described in step 401 and following, using the newly created node and the new current depth as context instead of the current node. In step 413, the value stored in the slot is replaced by the newly created node. That is, the value stored in the slot, which was formerly a leaf, is replaced by the node created in step 411).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Boles and Baudel because Baudel provides a method, system and computer program product for dynamically adjusting node sizes in a multiway trie data structure. Upon inserting a key/value pair in a node in a multiway trie data structure that causes the number of entries in the multiway trie data structure to exceed a threshold, a splitting method is implemented. The splitting method involves doubling the width of the node in the multiway trie data structure thereby resizing the node in a resized multiway trie data structure. Furthermore, a sub-node of the original node may be split into two sections and stored in two child level nodes of the resized node under certain circumstances. Hence, only the original node and its direct successors are resized. Such a data structure outperforms hash tables by taking advantage of patterns found in the key distribution to optimize both storage requirements and Baudel, See ABSTRACT) can be utilized Boles to efficiently store the key-value pairs in the storage.

Regarding claim 2, Boles in view of Baudel further teaches the computer implemented method of claim 1, wherein said hardware processor executing program instructions for, when the first low-level store's number of keys is over the upper threshold, moving about half of the key-value pairs in the first low-level store to the second low-level store (Boles, See [0143]-[0149]). 
Regarding claim 3, Boles in view of Baudel further teaches the computer implemented method of claim 1, wherein said hardware processor executing program instructions for: receiving requests to insert new key-value pairs to the KV stores in the second low-level store, the new key-value pairs comprising monotonically increasing keys; and storing the new key-value pairs in the second low-level store (Boles, See [0143]-[0149]). 
Regarding claim 4, Boles in view of Baudel further teaches the computer implemented method of claim 1, wherein said hardware processor executing program instructions for: determining if a total number of keys in the first low-level store and the second low-level store is less than a lower threshold from key-value deletions; and when the total number of keys in the first low-level store and the second low-level store is less than the lower threshold, merging the first and the second low-level stores (Boles, See [0128]-[0136]). 
Regarding claim 5, Boles in view of Baudel further teaches the computer implemented method of claim 4, wherein said merging comprises moving key-value pairs from the second low-level store to the first low-level store and deleting the second information (Boles, See [0143]-[0149]).
Boles in view of Baudel further teaches the computer implemented method of claim 1, wherein a first leaf node of the top level store includes the first and the second information (Boles, See [0034]-[0037]).
Regarding claim 7, Boles in view of Baudel further teaches the computer implemented method of claim 1, wherein: a first leaf node of the top level store includes the first information; a second leaf node of the top level store includes the second information; and the method further comprises creating a parent node for the first and the second leaf nodes of the top level store (Boles, See [0034]-[0037].
Regarding claim 24 Boles in view of Baudel further teaches the computer implemented method of claim 5, wherein said merging further comprises deleting from the top level store the minimum key value and the storage location of said second low-level store (Boles, See [0128]-[0136] and [0143]-[0149] ).  
Regarding claim 26, Boles in view of Baudel further teaches the computer implemented method of claim 1, wherein said hierarchical structure is selected from a group consisting of: B-tree, red-black tree, AVL tree and skip-list structure (Boles, See [0047], A variety of data structures may be used to efficiently store and retrieve unique keys in the key-tree (it may not even be a tree), such as binary search trees, B-trees, etc).

Regarding claim 8, Boles teaches a database system, comprising: 
a persistent memory medium which stores (Boles, See [0280], Machine (e.g., computer system) 2100 may include a hardware processor 2102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2104 and a static memory 2106.  See [0281], The storage device 2116 a KV store (Boles, See ABSTRACT), comprising: 
	a first low-level KV store (Boles, See Figure 1); and 
	a top-level KV store,  which dynamically changes according to a change in a number of low-level KV stores and for each low-level KV store stores information including at least a minimum key and a pointer to a storage location of a respective low-level KV store, wherein a first information about the first low-level KV store includes the first low-level KV store's minimum key and storage location (Boles, See [0034], FIG. 1 illustrates an example block diagram of a KVDB 100, according to an embodiment. The KVDB 100 includes multiple KVS trees--illustrated as T1 and T2--organized as a tree with a common base level between the KVS trees and disjoint subsequent levels (e.g., L1, L2, and L3). Values are stored in the KVDB 100 with corresponding keys that reference the values. With respect to the contained KVS trees (e.g., KVS trees in the KVDB 100), key-entries are used to hold both the key and additional information, such as a reference to the value, however, unless otherwise specified, the key-entries are simply referred to as keys for simplicity. Keys themselves have a total ordering within a KVS tree. Thus, keys may be sorted amongst each other. Keys may also be divided into sub-keys. Generally, sub-keys are non-overlapping portions of a key. In an example, the total ordering of keys is based on comparing like sub-keys between multiple keys (e.g., a first sub-key of a key is compared to the first sub-key of another key). In an example, a key prefix is a beginning portion of a key. The key prefix may be composed of one or more sub-keys when they are used); and 
a hardware processor executing program instructions stored in a main memory, implementing, when executed by said hardware processor (Boles, See [0280], Machine (e.g., computer system) 2100 may include a hardware processor 2102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2104 and a static memory 2106.  See [0281], The storage device 2116 may include a machine readable medium 2122 on which is stored one or more sets of data structures or instructions 2124 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein), a KV store database management system (DBMS) configured to: 
	receive a request to insert a key-value pair to the KV store (Boles, See [0114], FIG. 5 is a block diagram illustrating KVDB ingestion, according to an embodiment. In a KVDB, like a KVS tree, the process of writing a new kvset to the base level 510 is referred to as an ingest. Key-value pairs 505 (including tombstones) are accumulated in the base level 510 (which may begin in-memory) of the KVDB, and are organized into kvsets ordered from newest 515 to oldest 520); 
	based on the first information, insert the key-value pair into the first low-level KV store (Boles, See [0114], FIG. 5 is a block diagram illustrating KVDB ingestion, according to an embodiment. In a KVDB, like a KVS tree, the process of writing a new kvset to the base level 510 is referred to as an ingest. Key-value pairs 505 (including tombstones) are accumulated in the base level 510 (which may begin in-memory) of the KVDB, and are organized into kvsets ordered from newest 515 to oldest 520); 
	when the first low-level KV store's number of keys is over an upper threshold (Boles, See [0115], When the base level fills (e.g., with entries), the spill 525 writes : 
	create a second low-level KV store (Boles, See [0114], When the base level fills (e.g., with entries), the spill 525 writes the key-value pairs and tombstones in the oldest kvset 520 in the base level node 510 to a new (and the newest) kvset 535 in a subsequent level node 530 or 540 of the KVDB, and then deletes that kvset 520 from the base level 510. Within the base level, a similar form of spilling from an in-memory node to a block addressable node may occur. In this instance, the procedure remains the same except for the determinative mapping); and 
	store, in the top level KV store, second information about the second low-level KV store, the second information including the second low-level KV store's minimum key and storage location (Boles, See [0116], Differing from KVS tree operation, kvsets in the base level node 510, are heterogeneous, containing entries (e.g., key-value pairs) from more than one KVS tree. As noted above, entries in heterogenous kvsets maintain an association with its KVS tree to, for example, permit multiple trees to have the same key (e.g., key uniques is determined by a combination of TID and key), and also to enable the first determinative mapping (e.g., illustrated by the spill 525) from the base level node 510 to a subsequent level node 530 or 540 base on KVS tree association (e.g., KVS tree T1 or T2 indicated by the badges on nodes 530 and 540 respectively). Thus, the TID permits a spill from heterogeneous kvset 520 to  and does not explicitly disclose wherein key-value pairs are stored in low-level stores and not stored in said top level store.
However, Baudel teaches wherein key-value pairs are stored in low-level stores and not stored in said top level store (Baudel, See [0054]-[0055], Returning to step 404 of method 400, if the value stored in the slot is not null, then, in step 410, a determination is made as to whether the value in the slot is a leaf. If the value in the slot is a leaf, then, in step 411, a new node structure is created at the next lower level (i.e., the next level below the node used in step 401) of width equal to log 2 (width of the node used in step 401). As an example, if the width of the node used in step 401 was 16 (i.e., the node had 16 slots/entries), then the node is created at the next lower level of a width equal to 4 (i.e., the node created at the next lower level will have 4 slots/entries).  In step 412, the key/value pair stored in the leaf is inserted in the node created in step 411. Upon inserting the key/value pair formerly stored in the leaf in the node created in step 411, the insertion method is recursively called as described in step 401 and following, using the newly created node and the new current depth as context instead of the current node. In step 413, the value stored in the slot is replaced by the newly created node. That is, the value stored in the slot, which was formerly a leaf, is replaced by the node created in step 411).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Boles and Baudel because Baudel provides a method, system and computer program product for dynamically adjusting node sizes in a multiway trie data structure. Upon inserting a key/value pair in a node in a multiway trie data structure that causes the number of entries in the multiway trie data structure to exceed a threshold, a splitting method is implemented. The splitting method involves doubling the width of the node in the multiway trie data structure thereby resizing the node in a resized multiway trie data structure. Baudel, See ABSTRACT) can be utilized Boles to efficiently store the key-value pairs in the storage.

Regarding claims 9-14, 25 and 27, the instant claims are system claims which correspond to the method claims 2-7, 24 and 26 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 15, Boles teaches a non-transitory, computer-readable storage medium encoded with instructions executable by a processor to implement a key-value (KV) store database management system (DBMS) to provide a KV store to an application (Boles, See ABSTRACT and [0281]-[0283]), the instructions comprising: 
maintain a two-layer hierarchical structure including a top level store and a first low-level store (Boles, See Figure 1), the top level store dynamically changing according to a change in a number of low-level stores and for each low-level store stores information including at least a minimum key and a pointer to a storage location of a respective low-level store, wherein a first information includes the first low-level store's minimum key and storage location (Boles, See [0034], FIG. 1 illustrates an example block diagram of a KVDB 100, according to an embodiment. The KVDB 100 includes multiple KVS trees--illustrated as T1 and T2--organized as a tree with a common base level between the KVS trees and disjoint subsequent levels (e.g., L1, L2, and L3). Values are stored in the KVDB 100 with corresponding keys that reference the values. With respect to the contained KVS trees (e.g., KVS trees in the KVDB 100), key-entries are used to hold both the key and additional information, such as a reference to the value, however, unless otherwise specified, the key-entries are simply referred to as keys for simplicity. Keys themselves have a total ordering within a KVS tree. Thus, keys may be sorted amongst each other. Keys may also be divided into sub-keys. Generally, sub-keys are non-overlapping portions of a key. In an example, the total ordering of keys is based on comparing like sub-keys between multiple keys (e.g., a first sub-key of a key is compared to the first sub-key of another key). In an example, a key prefix is a beginning portion of a key. The key prefix may be composed of one or more sub-keys when they are used); 
receive a request to insert a key-value pair to the KV store (Boles, See [0114], FIG. 5 is a block diagram illustrating KVDB ingestion, according to an embodiment. In a KVDB, like a KVS tree, the process of writing a new kvset to the base level 510 is referred to as an ingest. Key-value pairs 505 (including tombstones) are accumulated in the base level 510 (which may begin in-memory) of the KVDB, and are organized into kvsets ordered from newest 515 to oldest 520); 
based on the first information, insert the key-value pair into the first low-level store (Boles, See [0114], FIG. 5 is a block diagram illustrating KVDB ingestion, according to an embodiment. In a KVDB, like a KVS tree, the process of writing a new kvset to the base level 510 is referred to as an ingest. Key-value pairs 505 (including tombstones) are accumulated in the base level 510 (which may begin in-memory) of the KVDB, and are organized into kvsets ordered from newest 515 to oldest 520);
 after said inserting the key-value pair into the first low-level store, determine if the first low-level store's number of keys is over an upper threshold (Boles, See [0115], When the base level fills (e.g., with entries), the spill 525 writes the key-value pairs and tombstones in the oldest kvset 520 in the base level node 510 to a new (and the newest) kvset 535 in a subsequent level node 530 or 540 of the KVDB, and then deletes that kvset 520 from the base level 510. Within the base level, a similar form of spilling from an in-memory node to a block addressable node may occur. In this instance, the procedure remains the same except for the determinative mapping); 
when the first low-level store's number of keys is over said upper threshold (Boles, See [0115], When the base level fills (e.g., with entries), the spill 525 writes the key-value pairs and tombstones in the oldest kvset 520 in the base level node 510 to a new (and the newest) kvset 535 in a subsequent level node 530 or 540 of the KVDB, and then deletes that kvset 520 from the base level 510. Within the base level, a similar form of spilling from an in-memory node to a block addressable node may occur. In this instance, the procedure remains the same except for the determinative mapping): 
	create a second low-level store in the two-layer hierarchical structure (Boles, See [0114], When the base level fills (e.g., with entries), the spill 525 writes the key-value pairs and tombstones in the oldest kvset 520 in the base level node 510 to a new (and the newest) kvset 535 in a subsequent level node 530 or 540 of the KVDB, and then deletes that kvset 520 from the base level 510. Within the base level, a similar form of spilling from an in-memory node to a block addressable node may occur. In this instance, the procedure remains the same except for the determinative mapping); and
	store, in the top level store, second information about the second low-level store, the second information including the second low-level store's minimum key and storage location (Boles, See [0116], Differing from KVS tree operation, kvsets in the base level node 510, are heterogeneous, containing entries (e.g., key-value pairs) from more than one KVS tree. As noted above, entries in heterogenous kvsets maintain an association with its KVS tree to, for example, permit multiple trees to have the same key (e.g., key uniques is determined by a combination of TID and key), and also to enable the first determinative mapping (e.g., illustrated by the spill 525) from the base level node 510 to a subsequent level node 530 or 540 base on KVS tree association (e.g., KVS tree T1 or T2 indicated by the badges on nodes 530 and 540 respectively). Thus, the TID permits a spill from heterogeneous kvset 520 to homogeneous kvsets 535 and 545) and does not explicitly disclose wherein key-value pairs are stored in low-level stores and not stored in said top level store.
However, Baudel teaches wherein key-value pairs are stored in low-level stores and not stored in said top level store (Baudel, See [0054]-[0055], Returning to step 404 of method 400, if the value stored in the slot is not null, then, in step 410, a determination is made as to whether the value in the slot is a leaf. If the value in the slot is a leaf, then, in step 411, a new node structure is created at the next lower level (i.e., the next level below the node used in step 401) of width equal to log 2 (width of the node used in step 401). As an example, if the width of the node used in step 401 was 16 (i.e., the node had 16 slots/entries), then the node is created at the next lower level of a width equal to 4 (i.e., the node created at the next lower level will have 4 slots/entries).  In step 412, the key/value pair stored in the leaf is inserted in the node created in step 411. Upon inserting the key/value pair formerly stored in the leaf in the node created in step 411, the insertion method is recursively called as described in step 401 and following, using the the value stored in the slot is replaced by the newly created node. That is, the value stored in the slot, which was formerly a leaf, is replaced by the node created in step 411).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Boles and Baudel because Baudel provides a method, system and computer program product for dynamically adjusting node sizes in a multiway trie data structure. Upon inserting a key/value pair in a node in a multiway trie data structure that causes the number of entries in the multiway trie data structure to exceed a threshold, a splitting method is implemented. The splitting method involves doubling the width of the node in the multiway trie data structure thereby resizing the node in a resized multiway trie data structure. Furthermore, a sub-node of the original node may be split into two sections and stored in two child level nodes of the resized node under certain circumstances. Hence, only the original node and its direct successors are resized. Such a data structure outperforms hash tables by taking advantage of patterns found in the key distribution to optimize both storage requirements and access speed (Baudel, See ABSTRACT) can be utilized Boles to efficiently store the key-value pairs in the storage.

Regarding claims 16-20 and 28, the instant claims are program claims which correspond to the method claims 2-4, 6-7, and 26 above, therefore they are rejected for the same reason as set forth above.

s 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boles in view of Baudel as applied to claims 1, 8 and 15  above, and further in view of Rich et al. (US Patent No. 6,457,065 B1), hereinafter “Rich”.
Regarding claim 22, Boles in view of Baudel does not explicitly disclose the computer implemented method of claim 1, wherein maintaining the tree structure comprises: accumulating a running transaction for the top level store; committing the running transaction for the top level store; accumulating a running transaction for the first low-level store; and committing the running transaction for the first low-level store, wherein committing of the running transaction for the first low-level store occurs independently from committing of the running transaction for the top level store.
However, Rich teaches the computer implemented method of claim 1, wherein maintaining the tree structure comprises: accumulating a running transaction for the top level store; committing the running transaction for the top level store; accumulating a running transaction for the first low-level store; and committing the running transaction for the first low-level store, wherein committing of the running transaction for the first low-level store occurs independently from committing of the running transaction for the top level store (Rich, See column 9 lines 24-27, Nested transaction subtrees are internal nodes within the tree structure, and flat transactions are leaf nodes of the tree. The root of a transaction is called the "top-level transaction"; nodes below this top level are called "child transactions" or "subtransactions". See column 15, line 47-63, The manner in which a preferred embodiment of the present invention may be implemented will now be described with reference to FIGS. 7 through 13. In the discussion of these figures, the term "transaction" will be used to refer to top-level transactions as well as child transactions (subtransactions) and the shared transaction, …. each transaction and subtransaction is able to see a completely independent representation of the replicated object that is isolated from any other transaction and subtransaction. In this manner, actions performed relative to a replicated object can be isolated to the transaction or subtransaction performing the actions.   ….  multiple versions of a replicated object may be used internally in an application program; each transaction and subtransaction may then have independent versions of a replicated object to represent the changes made by that transaction or subtransaction. These multiple internal versions are managed using views, where each transaction and subtransaction may have its own view of a replicated object).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Boles and Baudel and Rich because Rich provides a method, system, and computer program product for improving the performance of distributed object systems. A remote object is replicated to the node of the distributed system from which it is accessed. The scope of the replication is a transaction. Thereafter, method invocations on the object occur locally, avoiding the performance overhead of frequent round trips to the remote persistent object store. Changes made to a replicated object by a transaction are represented using a tree structure that is internally managed by the application. When an application or application user has made modifications to a replicated object and requests to commit the modifications, a determination is first made as to whether committing the modifications will result in an unacceptable data conflict. If no unacceptable data conflict will occur, and after resolution of those conflicts that can be resolved, the modifications are committed. Nested transactions are supported, where each child transaction may commit or roll back independently Rich, See ABSTRACT) can be utilized by Boles and Baudel to commit records in the storage independently to increase system performance.

Regarding claims 21 and 23, the instant claims are system and program claims which correspond to the method claim 22, therefore they are rejected for the same reason as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168